 

OCT wp wi
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

DOC #:
Ta Ate. |. : | FiceD:_ {{/2-WI4
UNITED STATES OF AMERICA, ack

- against -
ORDER

DISNEY ABREU,

14 Cr. 281-1 (NRB)

Defendant.

mee ee ee ee x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

For the reasons stated on the record at the Violation of
Supervised Release hearing held on November 26, 2019, it is hereby
ORDERED that defendant Disney Abreu’s sentence of supervised

release is terminated early.

Dated: New York, New York
November of 7, 2019

   

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
